I115th CONGRESS1st SessionH. R. 524IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Lamborn (for himself, Mr. Wenstrup, Mr. Mooney of West Virginia, and Mr. Jones) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit any person from soliciting or knowingly acquiring, receiving, or accepting a donation of human fetal tissue for any purpose other than disposal of the tissue if the donation affects interstate commerce and the tissue will be or is obtained pursuant to an induced abortion, and for other purposes. 
1.Short titleThis Act may be cited as the End Trafficking of the Terminated Unborn Act of 2017. 2.Removal of authority for funding research on fetal tissue obtained pursuant to an induced abortionSection 498A of the Public Health Service Act (42 U.S.C. 289g–1) is amended— 
(1)by amending paragraph (2) of subsection (a) to read as follows:  (2)Source of tissueHuman fetal tissue may be used in research carried out under paragraph (1) only if the tissue is obtained pursuant to a spontaneous abortion or a stillbirth.; 
(2)in subsection (b)(2), by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (3)in subsection (c)(1)(B), by striking or induced; and 
(4)in subsection (g), by striking or induced. 3.Prohibition against solicitation or acceptance of a donation of fetal tissue pursuant to an induced abortionSubsection (b) of section 498B of the Public Health Service Act (42 U.S.C. 289g–2) is amended to read as follows: 
 
(b)Prohibition against solicitation or acceptance of a donation of fetal tissue pursuant to an abortionIt shall be unlawful for any person to solicit or knowingly acquire, receive, or accept a donation of human fetal tissue for any purpose other than disposal of the tissue if the donation affects interstate commerce and the tissue will be or is obtained pursuant to an induced abortion.. 